

EQUITY TRANSFER AGREEMENT


Party A (Transferor):
Chen Hongsheng



Party B (Transferee):
Shandong Global Pharm Co., Ltd.



In accordance with the regulations of the Company Law of the People’s Republic
of China and the provisions of the Articles of Association of the Company, Party
A and Party B hereto have entered into the agreement (the “Agreement”) on equity
transfer in the Company’s Meeting Room on May 31, 2011, agreed by all the
shareholders based on the principle of equality and rationality.


Clause 1:
Equity Transfer Price and Payment Ways



1.
Party A hereto agrees to transfer its RMB 6 million’s equity interest in Zibo
Hongmao Pharmaceutical Sales Co., Ltd. to Party B, and Party B hereto agrees to
purchase the abovementioned equity interest with RMB 6 million. Other
shareholders agree to waive the preemptive rights.

2.
Party B agrees to pay off the equity interest transferred by Party A in one-time
cash on May 31, 2011.



Clause 2:
Guarantee



1.
Party A guarantees that the equity interest transferred to Party B is the actual
and legal contribution of Party A in Zibo Hongmao Pharmaceutical Sales Co., Ltd.
Party A owns the complete authority to dispose the equity interest, and the
equity interests are free from any lien or hypothec, and without any third party
recourse. Otherwise, Party A shall assume all the responsibilities aroused
herein.

2.
After Party A transfers the equity to Party B, the original rights and
obligations of Party A in Zibo Hongmao Pharmaceutical Sales Co., Ltd. shall be
transferred and assumed by Party B.

3.
Party B hereby acknowledges the Articles of Association of Zibo Hongmao
Pharmaceutical Sales Co., Ltd., and complies with the Articles to execute the
obligations and responsibilities.



Clause 3: Effective Conditions and Date of the Agreement


1.
This Agreement shall be effective upon signature by all parties hereto and
registration in the Administration Organization for Industry and Commerce.

2.
The Agreement is executed in four counterparts with each party to execute one
counterpart; one counterpart shall be filed in the Company and one submitted to
the Registration Organization. Each counterpart is equally effective upon
execution.

 
 
1

--------------------------------------------------------------------------------

 


Party A


Chen Hongsheng
)



Party B


Shandong Global Pharm
)
Co., Ltd.
)




                               
Representative



Signing date: May 31, 2011
 
 
2

--------------------------------------------------------------------------------

 